Citation Nr: 1215330	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for moderate tricompartmental osteoarthritis of the left knee, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for post-traumatic osteoarthritis with patellofemoral disease of the right knee, currently rated 30 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

(The issue of entitlement to service connection for bilateral hearing loss will be the subject of a separate decision of the Board.)


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for post-traumatic osteoarthritis with patellofemoral disease of the right knee.  

The appeal also arises from an October 2011 RO decision by the RO in Nashville, Tennessee, that granted service connection for moderate tricompartmental osteoarthritis of the left knee and assigned an initial rating of 10 percent effective August 31, 2000.  

Jurisdiction over the claims is now with the RO in Nashville, Tennessee.  

In April 2007, the RO issued a statement of the case in response to the Veteran's notice of disagreement and at the same time increased the rating for the right knee disability to 30 percent, effective July 7, 2005.  The Veteran submitted a timely substantive appeal in June 2007. 

In his June 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Board remanded this matter in May 2008 to the schedule the Veteran for the requested hearing.  In September 2010, he withdrew his hearing request. 

In November 2010, the Board remanded the claim to obtain a current VA examination.  

The record reflects that the Veteran was previously represented by the American Legion, as indicated by a completed VA Form 21-22 dated in August 2000.  In September 2009, prior to re-certification of the appeal to the Board, the American Legion's representation was revoked.  The Veteran has not appointed another representative with regard to the issues of entitlement to an increased rating for post-traumatic osteoarthritis with regard to the left and right knee disability ratings and TDIU.  Accordingly, he is unrepresented with regard to these matters.  38 C.F.R. § 20.608(a) (2011). 

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)(2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for a service connected right knee disability. 

In November 2010, Board also referred the issues of whether new and material evidence has been received to reopen claims for service connection for a bilateral leg disability and a lower back disability for adjudication by Agency of Original Jurisdiction (AOJ).  These issues have not been adjudicated by the AOJ and are again referred for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  (The claim for service connection for bilateral hearing loss is the subject of a separate Board decision).  


REMAND

In December 2011, the Veteran submitted a statement in which he discussed his right knee disability, but added "Also, I have appealed for an increase in compensation for my left knee which is only 10%."  This satisfies the requirements for a notice of disagreement with the October 2011 decision as to the initial rating assigned for the service-connected left knee disability.  A statement of the case has not been issued for this issue. 38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2011, the AOJ associated treatment records from the Nashville VA Medical Center (Nashville VAMC) with the Veteran's Virtual VA efolder.  The records reported treatment from January to November 2011, and note complaints of right knee pain.  However, the AOJ did not consider these records in its last adjudication in the October 2011 supplemental statement of the case (SSOC).  An SSOC is required.  38 C.F.R. § 19.31 (2011).   

The claims folder and Virtual VA contain no treatment records for the period from June 2008 to December 2010.  At the March and August 2011 VA examinations, the Veteran reported that his knee disabilities were currently being treated with injections and medications, suggesting that he had been receiving recurring medical treatment prior to 2011.  VA has an obligation to obtain records of such treatment.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has satisfied each of these requirements.  His inferred claim for a total rating based on individual unemployability is referred to the RO for initial adjudication.

At the August 2011 VA examination, the Veteran stated that he had stopped working because of bilateral knee pain and would like to return to work if his knee disabilities improve.  Hence, the issue of TDIU is raised as part of the increased rating claim.  Roberson; Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The August 2011 VA examination report does not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

The Veteran does not currently meet the percentage requirements for TDIU.  VA policy; however, is to provide TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2011).  The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance.  When there is evidence of unemployability due to service connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment records for his service connected disabilities since June 2008 and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Ask the Veteran to complete an application for TDIU that includes reports of his education occupational experience and date of last employment.

3.  After associating any updated medical records with the claims folder, issue a statement of the case as to the issue of entitlement to a higher initial rating for a left knee disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

4.  After associating any updated medical records with the claims folder, obtain a VA medical opinion as to whether the Veteran's service connected disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities (right knee, left knee, tinnitus, and hearing loss) would in combination prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If the newly received evidence shows any change in the Veteran's knee disabilities since the last examination, afford him a new examination.

6.  If the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), adjudicate the claim.  

If the Veteran does not meet the schedular TDIU criteria under 38 C.F.R. § 4.16(a), refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

